DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Northrop.
Regarding claim 1, Northrop teaches pet carrier (pet housing 10; Fig. 1), comprising: a shell comprising four sides (middle portion 16; Fig. l) and a top (top portion 12: Fig. 1), said four sides surrounding and defining a carrier footprint area of the carrier (see Fig. 1 wherein middle portion 16 defines a footprint) a flat, rigid carrier bottom (bottom portion 14 is flat on the portion that comes into contact with the ground and can be made of PVC which is known to be a rigid material; Col. 3, lines 15-17; Fig. 2; also see Exhibit A (below)) that can be slid beneath the shell from any desired direction when 

    PNG
    media_image1.png
    308
    599
    media_image1.png
    Greyscale


Regarding claim 17, Northrop teaches the limitations of claim 16, as indicated above and further teaches wherein the panel (door flap 32; Fig. 1) can be opened and closed by a zipper (zipper 36; Fig. 1).
Regarding claim 19, Northrop teaches a pet carrier (pet housing 10; Fig. 1) comprising: a shell comprising four sides (middle portion 16; Fig. 1) and a top (top portion 12; Fig. 1), said four sides (middle portion 16; Fig. 1) surrounding and defining a carrier footprint area of the carrier (see Fig. 1); a flat, rigid carrier bottom (bottom portion 14 may be composed of PVC; Fig. 2 & Exhibit A (above)) that can be slid beneath the shell (top portion 12 and middle portion 16) from any desired direction when at least one edge of the shell is lifted to a height that is substantially equal to a thickness of the carrier bottom (bottom portion 14) and an attachment mechanism (zipper 22; Fig. 1) suitable for forming a direct attachment between said carrier bottom and a lower rim of said shell (zipper 22 forms a direct attachment between bottom portion 14 & the lower rim of the shell (middle portion 16 & top portion 12); Figs. 2 & 6) after the carrier bottom (bottom portion 14) has been slid beneath the shell (top portion 12 and middle portion 15; Fig. 2), wherein when the attachment is released, the shell (on portion 12 and middle portion 16; Fig. 6) is vertically removable from the carrier bottom (bottom portion 14; Fig. 6) (Col. 2, lines 26- 29): wherein when said pet carrier (pet housing 10) is fully assembled (Fig. 1), including attachment of the carrier bottom (bottom portion 14) by the attachment mechanism (zipper 22) to said lower rim of said shell (top portion 12 and middle portion 16), and when said pet carrier is placed upon a smooth horizontal, flat surface, such that no part of the carrier footprint extends beyond the horizontal, flat surface, said flat, rigid carrier bottom (bottom portion 14 may be composed of PVC which is known to be rigid; Col. 3, lines 15-17) is in contact with said horizontal, flat surface over 
The [a)statements of intended use or field of use, b)"adapted to” or “adapted for" clauses, c) “wherein” clauses, or d) "whereby"]clauses are essentially method limitations or statements of intended or desired use. Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference, See in re Pearson, 181 USPO 641: in re Yanush, 177 USPO 705: In re Finsterwalder, 168 USPQ 530: In re Casey, 522 USPQ 235: In re Otto, 136 USPO 458: Ex parte Masham, 2 USPQ and 1647.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Northrop (as above) in view of Uehara (JP 2009065905A), hereinafter Northrop and Uehara, respectively.
Regarding claim 2, Northrop teaches the limitations of claim 1 and further teaches a shell (middle portion 16 & top portion 12: Fig. 1) but does not teach a flexible cover attached to a supporting frame.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the flexible cover as taught in Uehara in the pet carrier of Northrop, because the cover provides insulating properties which act to maintain the heating or cooling state inside of the pet carrier, as recognized by Uehara (para [0012]).
Regarding claim 4, Northrop as modified by Uehara teaches the limitations of claim 2, as indicated above and further teaches wherein the frame (Northrop -middle portion 16 & top portion 12; Fig. 1) can be at least one of folded and disassembled so that it can be stored in a flat configuration (Northrop — portions 12, 14 and 16 are detachable from one another for purposes of nesting for storage and shipping; Fig. 8; Col. 2, lines 26-29).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Northrop as modified by Uehara as above and further in view of Brewer (US Patent 7322315), hereinafter Northrop, Uehara and Brewer, respectively.
Regarding claim 3, Northrop as modified by Uehara teaches the limitations of claim 2, as indicated above and further teaches a cover (Uehara - insulating material 7) and a frame (Northrop — middle portion 16 & top portion 12) but does not teach wherein the cover can be removed from the frame for at least one of washing and folded storage.
Brewer teaches a pet home wherein it is well known to make a cover removable for washing and folded storage (cover 49 can be removed to be washed and be folded for storage; Col 1, lines 65-67).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a removable and washable cover as taught by Brewer in .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Northrop (as above) in view of Baker (US Patent 6457438), hereinafter Northrop and Baker, respectively.
Regarding claims 13 & 14, Northrop teaches the limitations of claim 1, as indicated above and further teaches wherein the attachment mechanism includes a zipper (zipper 22; Fig. 1) that is attached to the shell (middle portion & top portion 12, 16) and is removably attachable to fasteners (bottom portion of zipper 22; Fig. 1) attached to the carrier bottom (bottom portion 14; Fig. 1) (portions 12, 14, 16 are completely detachable from one another; Col. 2, lines 26-29).
Northrop does not teach a plurality of straps and wherein the straps include hook-and-loop fastening that enable attachment to the fasteners by passing lower portions of the straps through loops provided by the fasteners, folding the lower portions so that they overlap upper portions of the straps, and attaching the lower portions to the upper portions using the hook-and-loop fastening.
Baker teaches an animal container (abstract) with a plurality of straps (attachments 800 attach bottom (108) to side (102) of device (100); Fig. 8c) and wherein the straps include hook- and- loop fastening (attachments 800 are made of Velcro; Col. 6, lines 8-9) that enable attachment to the fasteners by passing lower portions of the straps through loops provided by the fasteners (see Figs. 8a, 8b & 8c).
It would have been an obvious substitution of functional equivalent to substitute the zipper attachment mechanism of Northrop with a plurality of hook and loop straps as taught by Baker, since a simple substitution of one known element for another would obtain predictable results (both attachment mechanism would result in providing a releasable attachment between two elements). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Northrop (as above) in view of Jempolsky (US Patent 5791292), hereinafter Northrop and Jempolsky, respectively.
Regarding claim 18, Northrop teaches a method of inserting a pet into a pet carrier, comprising: providing a pet carrier according to claim 1 (see explanation of claim 1, above); lifting one side of said lower rim (lower rim of shell (middle portion 16 & top portion 12)) and sliding the carrier bottom (bottom portion 14) under the shell (middle portion 16 & top portion 12); and using the attachment mechanism (zipper 22) to secure the carrier bottom (bottom portion 14) to the shell (middle portion 16 & top portion 12).
Northrop does not teach a step of lowering said shell over said pet.
Jempolsky teaches a pet carrier (carrier 10) and the method of lowering said shell (top 12, bottom 14, front 16, rear 18, left 20 and right 22 side walls; Fig. 1) over said pet (Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of lowering said shell over a pet as taught by Jempolsky in the method of inserting a pet into a pet carrier of Northrop depending on the users preference to load the pet into the carrier, as the end result gets the pet into the carrier, as recognized by one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 1/13/2022, with respect to the 112(b) rejection of claim 14 have been fully considered and are persuasive.  The 112(b) rejection of 01/13/2022 has been withdrawn. 
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Applicant argued that “It is necessary that the bottom is pushed beneath the shell, because otherwise it would be necessary for the user to reach inside of the shell so as to grasp the bottom, and that would provide opportunities for the pet to escape and/or scratch or bite the user. Accordingly, the bottom must be rigid so that it can be pushed. In addition, the bottom must be flat, because otherwise it would be necessary to lift the shell too high when sliding the bottom under the shell, which could also provide an opportunity for the pet to attempt to escape, and/or to claw or bite the user. Northrup does not teach a flat bottom, and does not teach a rigid bottom.”
In response, Northrop teaches a device with a bottom that may be composed of PVC (Col. 3, lines 15-17) which is known as a rigid material. As the bottom is taught to be made of a rigid material, it can be slid beneath the shell and would not require a user to reach inside to attach the bottom to the shell. Additionally, any material will have some degree of rigidity and since this is not more clearly defined in the specification or by the claims it will be interpreted broadly. Northrop also teaches a flat bottom. As explained in the rejection above, the part of bottom portion 14 which would contact the ground is flat, as can be seen in Exhibit A and in the profile view of Figure 2.
Applicant argued that “Northrup does not teach a flat bottom, nor could any modification of Northrup in view of any other prior art have been obvious, at least because such a modification would render the carrier bottom unsuitable for its intended use as a pet bed.”
As explained above, Northrop does teach a flat bottom. Also, if desired a different bottom could be provided in the device of Northrop while still allowing the bottom to be used as a pet bed. Pet beds are not required to have a bolster or sides and many pet beds are constructed to be like large pillows with no sides to nest into. 
Applicant further argued that “Northrup fails to teach a rigid bottom” and “Northrup is silent regarding whether or not the top and/or bottom 12, 14 is rigid. The only clue given by Northrup in this regard is in col. 3, lines 15-17: "Portions 12, 14 and 16 may comprise plastic sheet material such as, for example, ethylene-vinyl acetate (EVA), EVA foam, foamed poly-ethylene, PVC, nitrile rubber and nylon." All of these materials, when provided as plastic sheet material, are well known to be highly flexible. There is no teaching by Northrup that any other, more rigid component is included in his carrier top or bottom. In fact, a flexible bottom and top would enhance the function of Northrup's invention, because it would then be possible to fold both the bottom and top, as well as the middle section.”
In response, Northrop teaches that the bottom may be composed of PVC which is known to be a rigid material. Also, a flexible bottom would make the device of Northrop difficult or impossible to use as intended because the weight of the pet inside would cause the carrier to sag/deform during use. Northrop does not teach that it would be desirable to also fold the bottom of the carrier and it would not be obvious or advantageous to make the bottom foldable, as for the reason explained above. Additionally, any material will have some degree of rigidity and the specification or claims do not further define the degree of rigidity required, thus Northrop is found to teach a rigid bottom.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         

/Son T Nguyen/               Primary Examiner, Art Unit 3643